--------------------------------------------------------------------------------

EXHIBIT 10.1


AMENDMENTS TO THE CARVER BANCORP, INC.
2006 Stock Incentive Plan




Article II, Section 7(b)   the acquisition of all or substantially all of the
assets of the Company or beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 30% or more of the outstanding securities
of the Company entitled to vote generally in the election of directors by any
person or by any persons acting in concert, or approval by the stockholders of
the Company of a transaction which would result in such acquisition.




Article X, Miscellaneous  “Section 10.11  Compliance with the Capital Purchase
Program of the Troubled Asset Relief Program (TARP)


 
(i)
Notwithstanding anything in the Plan to the contrary, during the period that the
U.S. Department of the Treasury (“Treasury”) holds a debt or equity position in
the Company in connection with the Capital Purchase Program, the Company shall
be entitled to recover the amount of any Option, Award or Stock Appreciation
Right granted, paid or credited to any Participant under the Plan (and if
received by or paid to a Participant shall be voluntarily forfeited and returned
to the Company) that is reasonably determined at any time by the Company to have
been calculated or based on materially inaccurate financial statements or any
other materially inaccurate performance metric criteria.



 
(ii)
No Participant may receive any Option, Award  or Stock Appreciation Right under
the Plan (or acceleration of vesting or payment/settlement thereof) during the
period that the Treasury holds a debt or equity position in the Company pursuant
to the Capital Purchase Program if the receipt of such Option, Award or Stock
Appreciation Right under the Plan (or acceleration of vesting or
payment/settlement thereof) alone or when added to any other payment or
compensation received or to be received by such Participant from the Company
would cause such Participant to receive an “excess parachute payment” within the
meaning of Section 280G (and specifically giving effect to subsection (e)
thereof) of the Code.  The Company shall retain the final authority to reduce or
eliminate entirely any grants, acceleration of vesting or payment/settlement of
any Option, Award or Stock Appreciation Right pursuant to this Plan to give full
effect to the Section 280G limitation set forth in this paragraph.

 
 

--------------------------------------------------------------------------------